McAllister, J. We are of opinion that from the plaintiff’s own testimony he was guilty of snch contributory negligence as should, unexplained, defeat his right of action. He testified that after the altered telegram was received by him, but before he purchased any cattle, he was informed of the mistake in the telegram, and that the Peacock cattle sold in fact for one dollar less per hundred pounds than said telegram stated, which was the truth. It is true he states that he received that information on one of the streets of Colorado. But that being the place from which the Peacock cattle had been shipped, it is not unreasonable that there should have been some person there who was interested in knowing, and who did know, just the price they had been sold for. The plaintiff, in his evidence, characterized that information as knowledge. It was sufficient to give him a reasonable cause to suspect that there was a mistake in the telegram he had received purporting to state the price at which the Peacock cattle had been sold; then it was clearly his duty before acting upon that message or telegram, to assure himself by repetition of the message or otherwise, of its correctness, and if, without doing so, he acted upon it, he was guilty of contributory negligence which defeats his right of action. Gray’s Com. by Tel. § 76; Western U. Tel. Co. v. Neill, 57 Texas, 283. The plaintiff, although admitting the fact of receiving such information, does not attempt to state any fact or circumstance in connection with it which could have any tendency to derogate from the force and effect of it, or to show that he used any precautions whatever with a view of ascertaining the correctness of the telegram upon which he professes to have acted. From his conduct we should infer that he acted upon the presumption that the defendant stood as guarantor of the correctness of the telegram he had received. In' that he was mistaken. The judgment must be reversed and the cause remanded. Judgment reversed.